Exhibit 10.1


THE KRAFT HEINZ COMPANY
2016 OMNIBUS INCENTIVE PLAN
SECTION 1. Purpose. The purpose of The Kraft Heinz Company 2016 Omnibus
Incentive Plan is to attract, retain and reward those employees, directors and
other individuals who are expected to contribute significantly to the success of
the Company and its Subsidiaries, to incentivize such individuals to perform at
the highest level, to strengthen the mutuality of interests between such
individuals and the Company’s stockholders and, in general, to further the best
interests of the Company and its stockholders.


SECTION 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:


“3G” shall mean 3G Global Food Holdings, LP and its Affiliates.


“Act” shall mean the Securities Exchange Act of 1934. Reference to a specific
section of the Act or regulation thereunder shall include such section or
regulation, any valid regulation or interpretation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.


“Affiliate” shall mean, as to any person or entity, any other person or entity
that, directly or indirectly, controls, is controlled by or is under common
control with, such person or entity, or any person or entity in which any other
person or entity has a significant equity interest, in either case as determined
by the Committee.


“Applicable Exchange” means NASDAQ or any other national stock exchange or
quotation system on which the Shares may be listed or quoted.


“Award” shall mean any Option, SAR, award of Restricted Stock, Restricted Stock
Units, Deferred Stock, annual or long-term Performance Award, Investment Rights,
Other Stock-Based Award or Cash-Based Award granted under the Plan, which may be
denominated or settled in Shares, cash or in such other forms as provided for
herein or determined by the Committee from time to time
in its sole discretion.


“Award Agreement” shall mean an agreement (whether in written or electronic
form) or other instrument or document evidencing any Award granted under the
Plan, which may, but need not, be executed or acknowledged by a Participant.


“Berkshire” shall mean Berkshire Hathaway Inc. and its Affiliates.


“Blackout Period” means a period when a Participant is prohibited from trading
in the Company’s securities pursuant to securities regulatory requirements or
the Company’s insider trading policy or other applicable policy or requirement
of the Company.


“Board” shall mean the Board of Directors of the Company.


“Cause” shall mean, for any Participant, the meaning given to such term in an
employment agreement or Award Agreement, or in the absence of an employment
agreement or Award Agreement (or if an employment agreement or Award Agreement
does not define such term or a similar term) it shall mean with respect to such
Participant any of the following: (i) the continued failure of such Participant
to perform any portion of his or her duties, (ii) intentional misconduct by such
Participant which is or is likely to be injurious to the Company or any of its
Subsidiaries, monetarily or otherwise, (iii) such Participant’s indictment for,
or conviction of, a felony (including a plea of nolo contendere), (iv) such
Participant’s negligent performance of his or her duties, (v) any material
breach by such Participant of the terms of this Plan, an Award Agreement, an
employment agreement or any other agreement with the Company or any of its
Subsidiaries to which such Participant is a party, (vi) a violation of the
Company’s written policies regarding ethical business practices or any other
serious violation of any written policy of the Company or any of its
Subsidiaries; provided that in all instances “Cause” shall include a
Participant’s resignation in circumstances where Cause (as defined herein or if
applicable, in an employment agreement or Award Agreement) exists.


“Cash-Based Award” means an Award granted pursuant to Section 12(b) of the Plan
and payable in cash at such time or times and subject to such terms and
conditions as determined by the Committee in its sole discretion.







--------------------------------------------------------------------------------




“Change in Control” shall mean the occurrence of:


(i) any “person” (as defined in Section 13(d) of the Act) (other than 3G,
Berkshire, the Company, its Affiliates or an employee benefit plan or trust
maintained by the Company or its Affiliates, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of Shares of the Company) becoming the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of more than 50% of the combined voting power of the Company’s then
outstanding securities (excluding any “person” who becomes such a beneficial
owner (x) in connection with a transaction described in paragraph (ii) below or
(y) in connection with a distribution to them in their capacity as a member or
partner (whether general or limited partners) in an investment fund sponsored by
3G);


(ii) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or being converted into voting
securities of the surviving entity or any parent thereof) more than
20% of the combined voting power or the total fair market value of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person (other than those covered by
the exceptions in paragraph (i) of this definition) acquires more than 50% of
the combined voting power of the Company’s then outstanding securities shall not
constitute a Change in Control of the Company; or


(iii) during any period of 24 consecutive calendar months, individuals who were
directors of the Company on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
first day of such period whose election, or nomination for election, by the
Company’s stockholders was approved by a vote of at least a majority of the
Incumbent Directors shall be considered as though such individual were an
Incumbent Director, but excluding, for purposes of this proviso, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened proxy contest with respect to election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a “person” (as used in Section 13(d) of the Act), in each case other than the
Board;


(iv) a complete liquidation or dissolution of the Company or the consummation of
any sale, lease, exchange or other transfer (in one transaction or a series of
transactions) of all or substantially all of the assets of the Company; other
than such liquidation, sale or disposition to a person or persons who
beneficially own, directly or indirectly, more than 20% of the combined voting
power of the outstanding voting securities of the Company at the time of the
sale.


Notwithstanding the foregoing, with respect to any Award that is characterized
as “nonqualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be considered to be a Change in Control under the
Plan for purposes of payment of such Award unless such event is also a “change
in ownership,” a “change in effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code.


“Code” shall mean the Internal Revenue Code of 1986. Any reference to any
section of the Code shall also be a reference to any successor provision and any
treasury regulation promulgated thereunder.


“Committee” shall mean the Compensation Committee of the Board or such other
committee as may be designated by the Board. If the Board does not designate the
Committee, references herein to the “Committee” shall refer to the Board.


“Company” shall mean The Kraft Heinz Company.


“Consultant” means a person or corporation engaged by the Company to provide
services for an initial, renewable or extended period of 12 months or more.


“Covered Employee” means an individual who is (i) a “covered employee” within
the meaning of Section 162(m) of the Code, or any successor provision thereto,
and (ii) any individual who is designated by the Committee, in its discretion,
at the time of any Award or at any subsequent time, as reasonably expected to be
a “covered employee” with respect to the taxable year of the Company in which
any applicable Award will be paid.






--------------------------------------------------------------------------------




“Deferred Stock” shall mean a right to receive Shares or other Awards or a
combination thereof at the end of a specified deferral period granted under
Section 9.


“Dividend Equivalent” means a right, granted to a Participant under the Plan, to
receive cash, shares, other Awards or other property equal in value to dividends
paid with respect to Shares.


“Effective Date” shall mean the date of the Plan’s approval by the Board,
subject to the approval of the Plan by the stockholders of the Company.


“Fair Market Value” means, except as otherwise provided in the applicable Award
Agreement, (i) with respect to any property other than Shares, the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee and (ii) with respect to Shares,
as of any date, (A) the closing per-share sales price of Shares as reported by
the Applicable Exchange for such stock exchange for such date or the prior
trading day or, if there were no sales on such dates, on the closest preceding
date on which there were sales of Shares or (B) in the event there shall be no
public market for the Shares on such date, the fair market value of the Shares
as determined in good faith by the Committee.


“Incentive Stock Option” shall mean an option representing the right to purchase
Shares from the Company, granted under and in accordance with the terms of
Section 6, that is intended to be and is designated as an “Incentive Stock
Option” within the meaning of Section 422 of the Code.


“Investment Rights” shall mean an Award granted pursuant to Section 11 of the
Plan.


“Investment Rights Notice” shall mean the document(s) provided to a Participant
evidencing an Award of Investment Rights to such Participant and setting forth
the terms and conditions thereof, including the number Shares covered by such
award, the per Share and aggregate purchase price for such Shares and the period
during which the Participant may exercise the right to purchase such Shares.


“NASDAQ” means the National Association of Securities Dealers Automatic
Quotation System.


“Non-Qualified Stock Option” shall mean an option representing the right to
purchase Shares from the Company, granted under and in accordance with the terms
of Section 6, that is not an Incentive Stock Option.


“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.
“Other Stock-Based Award” means an Award granted pursuant to Section 12(a) of
the Plan.
“Participant” shall mean the recipient of an Award granted under the Plan.
“Performance Award” means an Award granted pursuant to Section 10 of the Plan.


“Performance Formula” means, for a Performance Period, one or more objective
formula(e) applied against the relevant Performance Goal to determine, with
regard to the Performance Award of a particular Participant, whether all, some
portion but less than all, or none of such Award has been earned for the
Performance Period.


“Performance Goals” means goals established by the Committee as contingencies
for Awards to vest and/or become exercisable or distributable based on one or
more of the performance goals set forth in Exhibit A hereto.


“Performance Period” means the period established by the Committee at the time
any Performance Award is granted or at any time thereafter during which any
Performance Goals specified by the Committee with respect to such Award are
measured or must be satisfied.


“Plan” shall mean The Kraft Heinz Company 2016 Omnibus Incentive Plan, as the
same may be amended from time to time.


“Restricted Stock” shall mean any Share granted under Section 8.






--------------------------------------------------------------------------------




“Restricted Stock Unit” shall mean a contractual right granted under Section 8
that is denominated in Shares. Each Restricted Stock Unit represents a right to
receive one Share or the value of one Share upon the terms and conditions set
forth in the Plan and the applicable Award Agreement.


“Rule 16b -3” means Rule 16b -3 under Section 16(b) of the Act as then in effect
or any successor provision.


“SAR” or “Stock Appreciation Right” shall mean any right granted to a
Participant pursuant to Section 7 to receive, upon exercise by the Participant,
the excess of (i) the Fair Market Value of one Share on the date of exercise
over (ii) the grant price of the right on the date of grant, or if granted in
connection with an outstanding Option on the date of grant of the related
Option, as specified by the Committee in its sole discretion, which, except in
the case of Substitute Awards or in connection with an adjustment provided in
Section 5(d), shall not be less than the Fair Market Value of one Share on such
date of grant of the right or the related Option, as the case may be.


“Securities Act” means the Securities Act of 1933 and all rules and regulations
promulgated thereunder. Reference to a specific section of the Securities Act or
regulation thereunder shall include such section or regulation, any valid
regulation or interpretation promulgated under such section, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.


“Service” shall mean the active performance of services for the Company or a
Subsidiary by a person who is an employee or director of the Company or a
Subsidiary. Notwithstanding the foregoing, with respect to any Award that is
characterized as “nonqualified deferred compensation” within the meaning of
Section 409A of the Code, an event shall not be considered to be a termination
of “Service” under the Plan for purposes of payment of such Award unless such
event is also a “separation from service” within the meaning of Section 409A of
the Code.


“Shares” shall mean shares of the common stock of the Company.


“Subsidiary” shall mean any corporation of which stock representing at least 50%
of the ordinary voting power is owned, directly or indirectly, by the Company.


“Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.


“Transfer” means: (i) when used as a noun, any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of equity in any entity), whether for value or no value
and whether voluntary or involuntary (including by operation of law), and (ii)
when used as a verb, to directly or indirectly transfer, sell, assign, pledge,
encumber, charge, hypothecate or otherwise dispose of (including the issuance of
equity in any entity) whether for value or for no value and whether voluntarily
or involuntarily (including by operation of law). “Transferred” and
“Transferable” shall have a correlative meaning.


“Unrestricted Pool” means a number of Shares equal to 5% of the total number of
Shares available for issuance set forth in Section 5.


SECTION 3. Eligibility.


(a) Any employee, director, Consultant or other advisor of, or any other
individual who provides services to, the Company or any Subsidiary, shall be
eligible to be selected to receive an Award under the Plan. Notwithstanding the
foregoing, only eligible employees of the Company, its subsidiaries and its
parent (as determined in accordance with Section 422(b) of the Code) are
eligible to be granted Incentive Stock Options under the Plan. Eligibility for
the grant of Awards and actual participation in the Plan shall be determined by
the Committee in its sole discretion.


(b) An individual who has agreed to accept employment by the Company or a
Subsidiary shall be deemed to be eligible for Awards hereunder as of the date of
such acceptance; provided that vesting and exercise of Awards granted to such
individual are conditioned upon such individual actually becoming an employee of
the Company or a Subsidiary.


(c) Holders of Options and other types of Awards granted by a company acquired
by the Company or with which the Company combines are eligible for grant of
Substitute Awards hereunder.






--------------------------------------------------------------------------------




SECTION 4. Administration.


(a) The Plan shall be administered by the Committee. The Committee shall be
appointed by the Board and shall consist of three or more non-employee
directors. To the extent required by applicable law, rule or regulation, it is
intended that each member of the Committee shall (i) qualify as a “non- employee
director” under Rule 16b -3, (ii) qualify as an “outside director” under Section
162(m) of the Code (or, alternatively, the Committee may designate a
subcommittee or establish other procedures for purposes of satisfying the
requirements of such section) and (iii) meet the independence requirements of
the Applicable Exchange. The Board may designate one or more directors as
alternate members of the Committee who may replace any absent or disqualified
member at any meeting of the Committee. The Committee may delegate to one or
more officers of the Company the authority to grant Awards except that such
delegation shall not be applicable to any Award for a person then covered by
Section 16 of the Act or a Covered Employee. The Committee may issue rules and
regulations for administration of the Plan. It shall meet at such times and
places as it may determine.


(b) Subject to Section 16 of the Plan, the Committee shall have the authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan and perform all acts, including the delegation of its
responsibilities (to the extent permitted by applicable law and the rules of the
Applicable Exchange), as it shall, from time to time, deem advisable; to
construe and interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any agreements relating thereto); and to otherwise supervise
the administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any agreement relating
thereto in the manner and to the extent it shall deem necessary to effectuate
the purpose and intent of the Plan. The Committee may adopt special guidelines
and provisions for persons who are residing in or employed in, or subject to,
the taxes of, any domestic or foreign jurisdictions to comply with applicable
tax and securities laws of such domestic or foreign jurisdictions. To the extent
applicable, the Plan is intended to comply with the applicable requirements of
Rule 16b-3, and with respect to Awards intended to be “performance-based,” the
applicable provisions of Section 162(m) of the Code, and the Plan shall be
limited, construed and interpreted in a manner so as to comply therewith.


(c) Subject to the terms of the Plan and applicable law and the rules of the
Applicable Exchange and in addition to those authorities provided in Section
4(b), the Committee (or its delegate) shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards
(including Substitute Awards) to be granted to each Participant under the Plan;
(iii) determine the number of Shares to be covered by (or with respect to which
payments, rights, or other matters are to be calculated in connection with)
Awards; (iv) determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder, including, but not limited to, (A)
the exercise or purchase price (if any), (B) any restriction or limitation, (C)
any vesting schedule (which for Awards to employees of the Company and its
Subsidiaries, except for Awards (1) relating to a number of Shares not to exceed
the Unrestricted Pool, (2) Cash-Based Awards, (3) relating to Shares acquired
for consideration and (4) Awards subject to vesting in whole or part based on
performance criteria, shall provide for full vesting no earlier than 12 months
after the applicable grant date, subject to any accelerated vesting and/or
exercisability, as applicable, determined by the Committee in an Award
Agreement, the Plan or any other applicable arrangement to apply upon the
occurrence of a specified event) or (D) any forfeiture restrictions or waiver
thereof, regarding any Award and the Shares relating thereto, based on such
factors, if any, as the Committee shall determine, in its sole discretion; (v)
determine whether, to what extent, and under what circumstances Awards may be
settled or exercised in cash, Shares, other securities, or other Awards, or
canceled, forfeited or suspended, and the method or methods by which Awards may
be settled, exercised, canceled, forfeited or suspended; (vi) determine whether,
to what extent, and under what circumstances cash, Shares, other securities,
other Awards, and other amounts payable with respect to an Award under the Plan
shall be deferred either automatically or at the election of the holder thereof
or of the Committee, taking into consideration the requirements of Section 409A
of the Code; (vii) determine whether to require a Participant, as a condition of
the granting of any Award, to not sell or otherwise dispose of shares acquired
pursuant to the exercise of an Award for a period of time as determined by the
Committee, in its sole discretion, following the date of the acquisition of such
Award; (viii) to determine whether an Option is an Incentive Stock Option or
Non-Qualified Stock Option; (ix) to modify, extend or renew an Award; provided,
however, that such action does not subject the Award
to Section 409A of the Code without the consent of the Participant; (x)
interpret and administer the Plan and any instrument or agreement relating to,
or Award made under, the Plan; (xi) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; (xii) solely to the extent permitted by
applicable law and the rules of the Applicable Exchange, to determine whether,
to what extent and
under what circumstances to provide loans (which may be on a recourse basis and
shall bear interest at the rate the Committee shall provide) to Participants in
order to exercise Options or acquire Shares under the Plan; (xiii) accelerate
the vesting or exercisability of, or lapse of restrictions on, any Award at any
time; (xiv) amend an outstanding Award or grant a replacement Award for an Award
previously granted under the Plan if, in its sole discretion, the Committee
determines that (A) the tax consequences of such Award to the Company or the
Participant differ from those consequences that were expected




--------------------------------------------------------------------------------




to occur on the date the Award was granted or (B) clarifications or
interpretations of, or changes to, tax law or regulations permit Awards to be
granted that have more favorable tax consequences than initially anticipated;
and (xv) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.


(d) All decisions of the Committee shall be final, conclusive and binding upon
all parties, including the
Company, the stockholders and the Participants.


SECTION 5. Shares Available for Awards; Per Person Limitations.


(a) Subject to adjustment as provided below, the maximum number of Shares
available for issuance under the Plan is 18,000,000 Shares (“Plan Share Limit”).
The maximum number of these reserved Shares with respect to which Incentive
Stock Options may be granted under the Plan shall be 18,000,000 (“Plan ISO
Limit”). Each Share with respect to which an Option or stock-settled SAR is
granted under the Plan shall reduce the aggregate number of Shares that may be
delivered under the Plan by one Share and each Share with respect to which any
other Award denominated in Shares is granted under the Plan shall reduce the
aggregate number of Shares that may be delivered under the Plan by one Share.
With respect to Stock Appreciation Rights settled in Shares, each Share with
respect to which such stock-settled SAR is exercised shall be counted as one
Share against the maximum aggregate number of Shares that may be delivered
pursuant to Awards granted under the Plan as provided above, regardless of the
number of Shares actually delivered upon settlement of such stock-settled SAR.
If any Option, Stock Appreciation Right, Restricted Stock Unit or Other Stock-
Based Award granted under the Plan expires, terminates or is canceled for any
reason without having been exercised in full, the number of Shares subject to
such Award that were not issued with respect to such Award shall again be
available for the purpose of Awards under the Plan without reducing the number
of Shares that remain available for issuance. If any shares of Restricted Stock,
Performance Awards or Other Stock-Based Awards denominated in Shares awarded
under the Plan to a Participant are forfeited for any reason, the number of
forfeited shares of Restricted Stock, Performance Awards or Other Stock-Based
Awards denominated in Shares shall again be available for purposes of Awards
under the Plan. Any Award under the Plan settled in cash shall not be counted
against the foregoing maximum share limitations. For the avoidance of doubt, no
Shares that are surrendered, withheld or tendered to the Company in payment of
the exercise price of an Option or any taxes required to be withheld in respect
of any Award shall again become available to be delivered pursuant to Awards
granted under the Plan.


(b) Any Shares delivered pursuant to an Award may consist, in whole or in part,
of authorized and unissued Shares or Shares acquired by the Company.


(c) The following individual Participant limitations shall apply:


(i) The maximum number of Shares subject to (x) any Award of Options or Stock
Appreciation Rights or (y) any Award of Restricted Stock, Restricted Stock Units
or Other Stock-Based Awards for which the grant of such Award or the lapse of
the relevant restriction period is subject to the attainment of Performance
Goals in accordance with Section 10 which may be granted under the Plan during
any fiscal year of the Company to any Participant shall be 2,000,000 Shares
individually for any such type or in the aggregate (the “Annual Individual Plan
Share Limit”). If a Stock Appreciation Right is granted in tandem with an
Option, it shall apply against the Participant’s individual share limitations
for both Stock Appreciation Rights and Options.
(ii) There are no annual individual share limitations applicable to Participants
on Restricted Stock, Restricted Stock Units or Other Stock-Based Awards for
which the grant, vesting or payment (as applicable) of any such Award is not
subject to the attainment of Performance Goals.
(iii) In the case of Awards that are subject to the attainment of Performance
Goals in accordance with Section 10 and that are settled in cash based on the
Fair Market Value of a Share, the maximum aggregate amount of cash that may be
paid pursuant to Awards granted in any fiscal year of the Company under the Plan
shall be equal to the per-Share Fair Market Value as of the relevant vesting,
payment or settlement date multiplied by the Annual Individual Plan Share Limit.
(iv) The maximum value of a cash payment made under a Performance Award (other
than an award based on the Fair Market Value of a Share) which may be granted
under the Plan with respect to any fiscal year of the Company to any Participant
shall be $10,000,000.






--------------------------------------------------------------------------------




(d) Changes


(i) The existence of the Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize (A) any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, (B) any merger or
consolidation of the Company or any Affiliate, (C) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the
Shares, (D) the dissolution or liquidation of the Company or any Affiliate, (E)
any sale or transfer of all or part of the assets or business of the Company or
any Affiliate or (F) any
other corporate act or proceeding.


(ii) Subject to the provisions of Section 5(d)(iv), if there shall occur any
such change in the capital structure of the Company by reason of any stock
split, reverse stock split, stock dividend, extraordinary dividend, subdivision,
combination or reclassification of shares that may be issued under the Plan, any
recapitalization, any merger, any consolidation, any spin off, any
reorganization or any partial or complete liquidation, or any other corporate
transaction or event having an effect similar to any of the foregoing (a
“Corporate Event”), then the Committee shall appropriately adjust (A) the number
and/or kind of shares that thereafter may be issued under the Plan, (B) the
number and/or kind of shares or other property (including cash) to be issued
upon exercise of an outstanding Award granted under the Plan, and/or (C) the
purchase price thereof. In addition, subject to Section 5(d)(iv), if there shall
occur any change in the capital structure or the business of the Company that is
not a Corporate Event (an “Other Extraordinary Event”), including by reason of
any ordinary dividend (whether cash or stock), any conversion, any adjustment,
any issuance of any class of securities convertible or exercisable into, or
exercisable for, any class of stock, or any sale or transfer of all or
substantially all of the Company’s assets or business, then the Committee, in
its sole discretion, may adjust any Award and make such other adjustments to the
Plan. Any adjustment pursuant to this Section 5(d) shall be consistent with the
applicable Corporate Event or the applicable Other Extraordinary Event, as the
case may be, and in such manner as the Committee may, in its sole discretion,
deem appropriate and equitable to prevent substantial dilution or enlargement of
the rights granted to, or available for, Participants under the Plan. Any such
adjustment determined by the Committee shall be final, binding and conclusive on
the Company and all Participants and their respective heirs, executors,
administrators, successors and permitted assigns. Except as expressly provided
in this Section 5(d) or in the applicable Award Agreement, a Participant shall
have no rights by reason of any Corporate Event or any Other Extraordinary
Event.


(iii) Fractional shares of Shares resulting from any adjustment in Awards
pursuant to Section 5(d)(i) or Section 5(d)(ii) shall be aggregated until, and
eliminated at, the time of exercise by rounding-down for fractions less than
one-half and rounding-up for fractions equal to or greater than one-half. No
cash settlements shall be made with respect to fractional shares eliminated by
rounding. Notice of any adjustment shall be given by the Committee to each
Participant whose Award has been adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of the
Plan.


(iv) In the event of a merger or consolidation of the Company or in the event of
any transaction that results in the acquisition of substantially all of the
Company’s outstanding Shares by a single person or entity or by a group of
persons and/or entities acting in concert, or in the event of the sale or
transfer of all or substantially all of the Company’s assets (all of the
foregoing being referred to as an “Acquisition Event”), then the Committee may,
in its sole discretion, terminate all outstanding and unexercised Options, Stock
Appreciation Rights, or any Other Stock-Based Award that provides for a
Participant elected exercise, effective as of the date of the Acquisition Event,
by (A) cashing-out such Awards upon the date of consummation of the Acquisition
Event by providing for a cash payment to the holder of such Awards, including in
the case of an outstanding Option or SAR, a cash payment to the holder of such
Option or SAR in consideration for the cancelation of such Option or SAR in an
amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the Shares subject to such Option or SAR over the
aggregate exercise price of such Option or SAR, (B) cancelling or terminating
any Option or SAR having a per-Share exercise price equal to, or in excess of,
the Fair Market Value of a share subject to such Option or SAR without any
payment or consideration therefor or (C) providing for a substitution or
assumption of Awards, accelerating the exercisability of, lapse of restrictions
on, or termination of, Awards, or delivering notice of termination to each
Participant at least 5 days prior to the date of consummation of the Acquisition
Event, in which case during the period from the date on which such notice of
termination is delivered to the consummation of the Acquisition Event, each such
Participant shall have the right to exercise in full all of such Participant’s
Awards that are then outstanding (without regard to any limitations on
exercisability otherwise contained in the Award Agreements), but any such
exercise shall be contingent on the occurrence of the Acquisition Event, and,
provided that, if the Acquisition




--------------------------------------------------------------------------------




Event does not take place within a specified period after giving such notice for
any reason whatsoever, the notice and exercise pursuant thereto shall be null
and void. If an Acquisition Event occurs but the Committee does not terminate
the outstanding Awards pursuant to this Section 5(d)(iv), then the provisions of
Section 5(d)(ii) and Section 14 shall apply.


(e) Shares underlying Substitute Awards and Shares underlying awards that can
only be settled in cash shall not reduce the number of Shares remaining
available for issuance under the Plan.


(f) Notwithstanding any provision of the Plan to the contrary, if authorized but
previously unissued Shares are issued under the Plan, such shares shall not be
issued for a consideration that is less than as permitted under applicable law
and the rules of the Applicable Exchange.


(g) The aggregate fair market value of Awards that may be granted under the Plan
to non-employee members of the Board for service in such capacity in any fiscal
year shall not exceed $750,000 (which, in the case of Options, shall be
determined based on the grant date fair value of such stock options and, in the
case of other stock-based awards, shall be determined based on the Fair Market
Value of the underlying Shares on the grant date), subject to adjustment as
provided in Section 5(d).


SECTION 6. Options. The Committee is hereby authorized to grant Options to
Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine:


(a) The purchase price per Share under an Option shall be determined by the
Committee; provided, however, that, except in the case of Substitute Awards,
such purchase price shall not be less than the 100% (or 110% in the case of an
Incentive Stock Option granted to a person owning stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company, its subsidiaries or its parent, determined in accordance with Section
422 of the Code) of the Fair Market Value of a Share on the date of grant of
such Option.


(b) The term of each Option shall be fixed by the Committee but shall not exceed
10 years from the date of grant thereof. Notwithstanding the foregoing, if the
term of an Option (other than an Incentive Stock Option) held by any Participant
not subject to Section 409A of the Code would otherwise expire during, or within
ten business days of the expiration of a Blackout Period applicable to such
Participant, then the term of such Option shall be extended to the close of
business on the tenth business day following the expiration of the Blackout
Period.


(c) The Committee shall determine the time or times at which an Option may be
exercised in whole or in part.


(d) To the extent vested and exercisable, Options may be exercised in whole or
in part at any time during the Option term, by giving written notice of exercise
to the Company specifying the number of Shares to be purchased. The partial
exercise of an Option shall not cause the expiration, termination or cancelation
of the remaining portion thereof. Such notice shall be accompanied by payment in
full of the purchase price as follows: (i) in cash or by check, bank draft or
money order payable to the order of the Company; (ii) solely to the extent
permitted by applicable law, if the Shares are traded on a national securities
exchange, and the Committee authorizes, through a procedure whereby the
Participant delivers irrevocable instructions to a broker reasonably acceptable
to the Committee to deliver promptly to the Company an amount equal to the
purchase price; or (iii) on such other terms and conditions as may be acceptable
to the Committee (including, without limitation, having the Company withhold
Shares issuable upon exercise of the Option, or by payment in full or in part in
the form of Shares owned by the Participant, based on the Fair Market Value of
the Shares on the payment date as determined by the Committee). No Shares shall
be issued until payment therefor, as provided herein, has been made or provided
for.


(e) The terms of any Incentive Stock Option granted under the Plan shall comply
in all respects with the provisions of Section 422 of the Code, or any successor
provision thereto, and any regulations promulgated thereunder. To the extent
that the aggregate Fair Market Value (determined as of the time of grant) of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year under the Plan and/or any
other stock option plan of the Company, any subsidiary or any parent exceeds
$100,000, such Options shall be treated as Non- Qualified Stock Options. Should
any provision of the Plan not be necessary in order for the Options to qualify
as Incentive Stock Options, or should any additional provisions be required, the
Committee may amend the Plan accordingly, without the necessity of obtaining the
approval of the stockholders of the Company, subject to the rules of the
Applicable Exchange. To the extent that any such Option does not qualify as an
Incentive Stock Option (whether because of its provisions or the time or manner
of its exercise or otherwise), such Option or the portion thereof which does not
so qualify
shall constitute a separate Non-Qualified Stock Option.




--------------------------------------------------------------------------------






SECTION 7. Stock Appreciation Rights.


(a) The Committee is hereby authorized to grant Stock Appreciation Rights
(“SARs”) to Participants with terms and conditions as the Committee shall
determine not inconsistent with the provisions of the Plan.


(b) SARs may be granted hereunder to Participants either alone (“freestanding”)
or in addition to other Awards granted under the Plan (“tandem”) and may, but
need not, relate to specific Options granted under Section 6.


(c) Any tandem SAR related to an Option may be granted at the same time such
Option is granted to the Participant. In the case of any tandem SAR related to
any Option, the SAR or applicable portion thereof shall not be exercisable until
the related Option or applicable portion thereof is exercisable and shall
terminate and no longer be exercisable upon the termination or exercise of the
related Option, except that a SAR granted with respect to less than the full
number of Shares covered by a
related Option shall not be reduced until the exercise or termination of the
related Option exceeds the number of Shares not covered by the SAR. Any Option
related to any tandem SAR shall no longer be exercisable to the extent the
related SAR has been exercised.


(d) A freestanding SAR shall not have a term of greater than 10 years or, unless
it is a Substitute Award, an exercise price less than 100% of Fair Market Value
of the Share on the date of grant. Notwithstanding the foregoing, if the term of
a SAR held by any Participant not subject to Section
409A of the Code would otherwise expire during, or within ten business days of
the expiration of a Blackout Period applicable to such Participant, then the
term of such SAR shall be extended to the close of business on the tenth
business day following the expiration of the Blackout Period.
SECTION 8. Restricted Stock and Restricted Stock Units.


(a) The Committee is hereby authorized to grant Awards of Restricted Stock and
Restricted Stock
Units to Participants.


(b) Shares of Restricted Stock and Restricted Stock Units shall be subject to
such restrictions as the Committee may impose (including, without limitation,
any limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or Dividend Equivalent or other right), which restrictions
may lapse separately or in combination at such time or times, in such
installments or otherwise, as the Committee may deem appropriate.


(c) Any share of Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate including, without limitation,
book-entry registration or issuance of a stock certificate or certificates. In
the event any stock certificate is issued in respect of shares of Restricted
Stock granted under the Plan, such certificate shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock. If stock
certificates are issued in respect of shares of Restricted Stock, the Committee
may require that any stock certificates evidencing such Shares be held in
custody by the Company until the restrictions thereon shall have lapsed, and
that, as a condition of any grant of Restricted Stock, the Participant shall
have delivered a duly signed stock power or other of signature if deemed
necessary or appropriate by the Company, which would permit transfer to the
Company of all or a portion of the shares subject to the Restricted Stock Award
in the event that such Award is forfeited in whole or part.


(d) The Committee, in its discretion, may award Dividend Equivalents with
respect to Awards of Restricted Stock Units. The entitlements on such Dividend
Equivalents will not be available until the vesting of the Award of Restricted
Stock Units.


(e) If the Committee intends that an Award under this Section 8 shall constitute
or give rise to “qualified performance-based compensation” under Section 162(m)
of the Code, such Award may be structured in accordance with the requirements of
Section 10, including without limitation, the Performance Goals and the Award
limitation set forth therein, and any such Award shall be considered a
Performance Award for purposes of the Plan.


SECTION 9. Deferred Stock. The Committee is authorized to grant Deferred Stock
to Participants, subject to the following terms and conditions:


(a) Deferred Stock shall be settled upon expiration of the deferral period
specified for an Award of Deferred Stock by the




--------------------------------------------------------------------------------




Committee (or, if permitted by the Committee, as elected by the Participant). In
addition, Deferred Stock shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse at the expiration of the
deferral period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, and under such other circumstances as
the Committee may determine at the date of grant or thereafter. Deferred Stock
may be satisfied by delivery of Shares, other Awards, or a combination thereof,
as determined by the Committee at the date of grant or thereafter.


(b) The Committee, in its discretion, may award Dividend Equivalents with
respect to Awards of Deferred Stock. The entitlements on such Dividend
Equivalents will not be available until the expiration of the deferral period
for the Award of Deferred Stock.


SECTION 10. Performance Awards.


(a) The Committee may grant a Performance Award to a Participant payable upon
the attainment of specific Performance Goals. The Committee shall, in its sole
discretion, designate within the first 90 days of a Performance Period (or, if
shorter, within the maximum period allowed under Section 162(m) of the Code)
which Participants shall be eligible to receive Performance Awards in respect of
such Performance Period. The Committee may grant Performance Awards that are
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, as well as Performance Awards that are not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code. If the
Performance Award is a Restricted Stock Unit or is payable in shares of
Restricted Stock, such shares shall be transferable to the Participant or such
Restricted Stock Unit shall vest only upon attainment of the relevant
Performance Goal in accordance with Section 8. If the Performance Award is
payable in cash, it may be paid upon the attainment of the relevant Performance
Goals either in cash or in shares of Restricted Stock (based on the then current
Fair Market Value of such shares), as determined by the Committee, in its sole
and absolute discretion. Each Performance Award shall be evidenced by an Award
Agreement in such form that is not inconsistent with the Plan and that the
Committee may from time to time approve. With respect to Performance Awards that
are intended to qualify as “performance-based compensation” under Section 162(m)
of the Code, the Committee shall condition the right to payment of any
Performance Award upon the attainment of objective Performance Goals established
pursuant to Section 10(b)(iv).


(b) Terms and Conditions. Performance Awards awarded pursuant to this Section 10
shall be subject to the following terms and conditions:


(i) Earning of Performance Award. At the expiration of the applicable
Performance Period, the
Committee shall determine the extent to which the Performance Goals established
pursuant earned. The Committee shall calculate and certify in writing that
amount of the Performance Awards earned for the Performance Period based upon
the Performance Formula applied against the relevant Performance Goal(s). The
Committee shall then determine the actual amount of each Participant’s
Performance Award for the Performance Period and, in so doing, may apply
negative discretion as authorized by Section 10(b)(ii).


(ii) Negative Discretion. In determining the actual amount of an individual
Performance Award for a Performance Period, the Committee may, in its sole and
plenary discretion, reduce or eliminate the amount of the Award earned in the
Performance Period, even if applicable Performance Goals have been attained and
without regard to any employment agreement between the Company and a
Participant.
(iii) Non-Transferability. Subject to the applicable provisions of the Award
Agreement and the
Plan, Performance Awards may not be Transferred during the Performance Period.


(iv) Objective Performance Goals, Formulae or Standards. With respect to
Performance
Awards that are intended to qualify as “performance-based compensation” under
Section
162(m) of the Code, the Committee shall establish the objective Performance
Goals for the earning of Performance Awards based on a Performance Period
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable Performance Period or at such later date as
permitted under Section 162(m) of the Code and while the outcome of the
Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) the impact of any of the
following that the Committee determines to be appropriate: (A) corporate
transactions (including, without limitation, dispositions and acquisitions) and
other similar type events or circumstances, (B) restructurings, discontinued
operations, extraordinary items or events, and other unusual or non-recurring
charges as described in Accounting Principles Board Opinion No. 30 and/or




--------------------------------------------------------------------------------




management’s discussion and analysis of financial condition and results of
operations appearing or incorporated by reference in the Company’s Form 10-K for
the applicable year; (C) an event either not directly related to the operations
of the Company or any of its Affiliates or not within the reasonable control of
the Company’s management, (D) a change in tax law or accounting standards
required by generally accepted accounting principles, or (E) such other
exclusions or adjustments as the Committee specifies at the time the Award is
granted. To the extent that any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect, with respect to
Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.


(c) Dividends/Dividend Equivalents. Unless otherwise determined by the Committee
in an Award Agreement, amounts equal to dividends declared during the
Performance Period with respect to the number of Shares covered by a Performance
Award or any Dividend Equivalents will not be paid to the Participant. In all
cases, such dividends or Dividend Equivalents would not become payable until the
expiration of the applicable Performance Period. A Participant shall be eligible
to receive dividends or Dividend Equivalents in respect of any Performance Award
that is payable upon the achievement of Performance Goals only to the extent
that the Performance Goals for the relevant Performance Period are achieved.


(d) Payment. Following the Committee’s determination in accordance with Section
10(b)(i), the Company shall settle Performance Awards, in such form (including,
without limitation, in Shares or in cash) as determined by the Committee, in an
amount equal to such Participant’s earned Performance Awards. Notwithstanding
the foregoing, the Committee may, in its sole discretion, award an amount less
than the earned Performance Awards and/or subject the payment of all or part of
any Performance Award to additional vesting, forfeiture and deferral conditions
as it deems appropriate.


(e) Termination. Subject to the applicable provisions of the Award Agreement and
the Plan, upon a Participant’s termination of Service for any reason during the
Performance Period for a given Performance Award, the Performance Award in
question will vest or be forfeited in accordance with the terms and conditions
established by the Committee at grant.
SECTION 11. Investment Rights.


(a) The Committee is hereby authorized to grant Awards of Investment Rights to
Participants subject to the terms and conditions as the Committee shall
determine not inconsistent with the provisions of the Plan.


(b) An Award of Investment Rights entitles a Participant to purchase for cash a
stated number of Shares, at a stated purchase price that is not less than the
Fair Market Value of a Share on the date of grant of the Award, subject to the
conditions referenced in Section 11(c). A Participant shall be entitled to
exercise the right to purchase such Shares during the period specified in the
Investment Rights Notice.


(c) A Participant’s right to exercise Investment Rights covered by an Award
granted to such Participant is subject to satisfaction of any and all of the
conditions in the Investment Rights Notice (and any such other conditions as may
be specified by the Committee).
SECTION 12. Other Stock-Based and Cash-Based Awards.


(a) The Committee is authorized, subject to limitations under applicable law and
the rules of the Applicable Exchange, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Shares, purchase
rights for Shares, Awards with value and payment contingent upon performance of
the Company or business units thereof, Shares awarded purely as a bonus or in
lieu of cash compensation and not subject to restrictions or conditions, equity
interests in any entity with respect to which the Company holds, directly or
indirectly, a controlling interest, whether such entity is a corporation,
partnership or other entity, or any other factors designated by the Committee.
The Committee shall determine the terms and conditions of such Awards. Shares
delivered pursuant to an Award in the nature of a purchase right granted under
this Section 12 shall be purchased for such consideration, paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
Shares, other Awards, notes, or other property, as the Committee shall
determine. Unless otherwise determined by the Committee in an Award Agreement,
the recipient of an Award under this Section 12 shall not be entitled to
receive, currently or on a deferred basis, dividends or Dividend Equivalents in
respect of the number of Shares covered by the Award. In all cases, such
dividends or Dividend Equivalents would not become payable until the expiration
of any applicable performance period. An Other Stock-Based Award that is in the
form of a grant of an equity interest in any entity with respect to which the
Company holds, directly or indirectly, a controlling interest, may be granted in
exchange for,




--------------------------------------------------------------------------------




replacement of, or substitution for an Award previously granted under the Plan
(or any predecessor plan) or Substitute Award; provided that, if such Award or
Substitute Award is a stock option or a stock appreciation right, then the Other
Stock-Based Award granted in exchange, replacement, or substitution thereof, may
not have the economic effect of reducing the exercise price or term of such
Award or Substitute Award.


(b) The Committee may from time to time grant Cash-Based Awards to Participants
in such amounts, on such terms and conditions, and for such consideration,
including no consideration or such minimum consideration as may be required by
applicable law, as it shall determine in its sole discretion. Cash-Based Awards
may be granted subject to the satisfaction of vesting conditions or may be
awarded purely as a bonus and not subject to restrictions or conditions, and if
subject to vesting conditions, the Committee may accelerate the vesting of such
Awards at any time in its sole discretion. The grant of a Cash-Based Award shall
not require a segregation of any of the Company’s assets for satisfaction of the
Company’s payment obligation thereunder.


(c) Notwithstanding any other provision of the Plan, when an Award with an
exercise price is granted under the Plan and the exercise of the Award by the
Participant may result in the issuance of Shares to the Participant, the
exercise price (taking into account any conversion, exchange or other
substitutions) of the Award may not be less than the Fair Market Value of a
Share on the date of grant of the Award.


SECTION 13. Effect of Termination of Service on Awards. The Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, the circumstances in which Awards shall be exercised,
vested, paid or forfeited in the event a Participant ceases to provide Service
to the Company or any Subsidiary prior to the end of a performance period or
exercise or settlement of such Award.


SECTION 14. Change in Control Provisions. In the event of a Change in Control,
and except as otherwise provided by the Committee in an Award Agreement, a
Participant’s unvested Award shall be treated in accordance with one of the
following methods as determined by the Committee:


(a) Awards, whether or not then vested, shall be continued, assumed, have new
rights substituted therefor or be treated in accordance with Section 5(d)
hereof, as determined by the Committee, and restrictions to which shares of
Restricted Stock or any other Award granted prior to the Change in Control are
subject shall not lapse upon a Change in Control and the Restricted Stock or
other Award shall, where appropriate in the sole discretion of the Committee,
receive the same distribution as other Shares on such terms as determined by the
Committee; provided that the Committee may decide to award additional Restricted
Stock or other Awards in lieu of any cash distribution. Notwithstanding anything
to the contrary herein, for purposes of Incentive Stock Options, any assumed or
substituted Option shall comply with the requirements of Treasury Regulation
Section 1.424-1 (and any amendment thereto).


(b) The Committee, in its sole discretion, may provide for the purchase of any
Awards by the Company or an Affiliate for an amount of cash (either on a current
basis or, to the extent such right does not subject the Award to the excise tax
under Section 409A of the Code, a deferred basis) equal to the excess of the
Change in Control Price (as defined below) of the Shares covered by such Awards,
over the aggregate exercise price of such Awards. For purposes of this Section
14, “Change
in Control Price” shall mean the highest price per Share paid in any transaction
related to a Change in Control of the Company.




(c) If and to the extent that the approach chosen by the Committee results in an
acceleration or potential acceleration of the exercisability, vesting or
settlement of any Award, the Committee may impose such conditions upon the
exercise, vesting and/or settlement of the Award (including without limitation a
requirement that some or all of the proceeds from the accelerated portion of the
Award be held in escrow and/or remain subject to risks of forfeiture or other
conditions) as it shall determine; provided that those risks of forfeiture or
other conditions are not in the good faith judgment of the Committee more
restrictive than those under the original terms of the Award Agreement and do
not result in any violation of Section 409A of the Code. The Committee shall
give written notice of any proposed transaction referred to in this Section 14
at a reasonable period of time prior to the closing date for such transaction
(which notice may be given either before or after the approval of such
transaction), in order that Participants may have a reasonable period of time
prior to the closing date of such transaction within which to exercise any
Awards that are then exercisable (including any Awards that may become
exercisable upon the closing date of such transaction). A Participant may
condition his or her exercise of any Awards upon the consummation of the
transaction.






--------------------------------------------------------------------------------




SECTION 15. General Provisions Applicable to Awards.


(a) Awards may be granted for no cash consideration or for such minimal cash
consideration as may be required by applicable law.


(b) Awards may, in the discretion of the Committee, be granted either alone or
in addition to or in tandem with any other Award or any award granted under any
other plan of the Company. Awards granted in addition to or in tandem with other
Awards, or in addition to or in tandem with awards granted under any other plan
of the Company, may be granted either at the same time as or at a different time
from the grant of such other Awards or awards.


(c) Subject to the terms of the Plan, payments or transfers to be made by the
Company upon the grant, exercise or payment of an Award may be made in the form
of cash, Shares, other securities or other Awards, or any combination thereof,
as determined by the Committee in its discretion at the time of grant, and may
be made in a single payment or transfer, in installments, or on a deferred
basis, in each case in accordance with rules and procedures established by the
Committee and in compliance with Section 409A of the Code. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest (or no interest) on installment or deferred
payments or the grant or crediting of Dividend Equivalents in respect of
installment or deferred payments.


(d) Except as may be permitted by the Committee or as specifically provided in
an Award Agreement, (i) no Award or other benefit payable under the Plan shall,
except as otherwise specifically provided by law or permitted by the Committee,
be Transferable in any manner other than by will or the law of descent, and any
attempt to Transfer any such benefit shall be void, and any such benefit shall
not in any manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such benefit, nor
shall it be subject to attachment or legal process for or against such person,
and (ii) each Award, and each right under any Award, shall be exercisable during
the Participant’s lifetime only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative. The
provisions of this paragraph shall not apply to any Award which has been fully
exercised, earned or paid, as the case may be, and shall not preclude forfeiture
of an Award in accordance with the terms thereof.


(e) A Participant may designate a beneficiary or change a previous beneficiary
designation at such times prescribed by the Committee by using forms and
following procedures approved or accepted by the Committee for that purpose. If
no beneficiary designated by the Participant is eligible to receive payments or
other benefits or exercise rights that are available under the Plan at the
Participant’s death, the beneficiary shall be the Participant’s estate.


(f) All certificates for Shares and/or Shares or other securities delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Shares or other securities are then listed, and any applicable Federal or state
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.
Without limiting the generality of the foregoing, no Award granted hereunder
shall be construed as an offer to sell securities of the Company, and no such
offer shall be outstanding, unless and until the Committee in its sole and
plenary discretion has determined that any such offer, if made, would be in
compliance with all applicable requirements of the U.S. Federal and any other
applicable securities laws.


(g) The Committee may impose restrictions on any Award with respect to
non-competition, confidentiality and other restrictive covenants, as it deems
necessary in its sole discretion and/or for the clawing back of any rights or
benefits under any Awards as a result of any breaches of any of the foregoing
covenants and/or for any reasons specified in the Award Agreement or in any
employment or other agreement between the Company or any Subsidiary and the
Participant. Notwithstanding anything to the contrary contained herein, an Award
Agreement may provide that an Award granted thereunder shall be canceled if the
Participant, without the consent of the Company, while employed by or providing
services to the Company or any Subsidiary or after termination of such
employment or service, (i) violates a non-competition, non-solicitation or
non-disclosure covenant or agreement, (ii) otherwise engages in activity that is
in conflict with or adverse to the interest of the Company or any Subsidiary,
including fraud or conduct contributing to any financial restatements or
irregularities, as determined by the Committee in its sole discretion or (iii)
to the extent applicable to the Participant, otherwise violates any policy
adopted by the Company or any of its Subsidiaries relating to the recovery of
compensation granted, paid, delivered, awarded or otherwise provided to any
Participant by the Company or any of its Subsidiaries as such policy is in
effect on the date of grant of the applicable Award or, to the extent necessary
to address the requirements of applicable law (including Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
as codified in Section 10D of the Act, Section 304 of the Sarbanes-Oxley Act of
2002 or any other applicable law), as may be amended from time to time. The
Committee may also provide in an Award Agreement that (A) a Participant will
forfeit any




--------------------------------------------------------------------------------




gain realized on the vesting or exercise of such Award if the Participant
engages in any activity referred to in the preceding sentence, or (B) a
Participant must repay the gain to the Company realized under a previously paid
Performance Award or any other Award that vested or was earned with respect to
performance objectives if a financial restatement reduces the amount that would
have been earned under such Award. Notwithstanding the foregoing, none of the
non-disclosure restrictions in this Section 15(g) or in any Award Agreement
shall, or shall be interpreted to, impair the Participant from exercising any
legally protected whistleblower rights (including under Rule 21F under the Act).


SECTION 16. Amendments and Termination.


(a) The Board may amend, alter, suspend, discontinue or terminate the Plan and
any outstanding Awards granted hereunder, in whole or in part, at any time
without notice to or approval by the stockholders of the Company, for any
purpose whatsoever; provided that all material amendments to the Plan shall
require the prior approval of the stockholders of the Company and must comply
with the rules of the Applicable Exchange. Examples of the types of amendments
that are not material that the Board is entitled to make without stockholder
approval include, without limitation, the following:


(i) ensuring continuing compliance with applicable law, the rules of the
Applicable Exchange or other applicable stock exchange rules and regulations or
accounting or tax rules and regulations;


(ii) amendments of a “housekeeping” nature, which include amendments to correct
any defect, supply any omission, or reconcile any inconsistency in the Plan or
any Award Agreement in the manner and to the extent it shall deem desirable to
carry the Plan into effect;


(iii) changing the vesting provision of the Plan or any Award (subject to the
limitations for
Awards subject to Section 10(b));


(iv) waiving any conditions or rights under any Award (subject to the
limitations for Awards subject to Section 10(b));


(v) changing the termination provisions of any Award that does not entail an
extension beyond the original expiration date thereof;


(vi) adding a cashless exercise feature payable in securities, where such
feature provides for a full deduction of the number of underlying securities
from the Plan reserve, and any amendment to a cashless exercise provision;


(vii) adding a form of financial assistance and any amendment to a financial
assistance provision which is adopted;


(viii) changing the process by which a Participant who wishes to exercise his or
her Award can do so, including the required form of payment for the Shares being
purchased, the form of written notice of exercise provided to the Company and
the place where such payments and notices must be delivered; and


(ix) delegating any or all of the powers of the Committee to administer the Plan
to officers of the Company.
(b) Notwithstanding anything contained herein to the contrary, no amendment to
the Plan requiring the approval of the stockholders of the Company under any
applicable securities laws or requirements or the rules of the Applicable
Exchange shall become effective until such approval is obtained. In addition to
the foregoing, the approval of the holders of a majority of the Shares present
and voting in person or by proxy at a meeting of stockholders shall be required
for:


(i) an increase in the Plan Share Limit or the Plan ISO Limit;


(ii) any adjustment (other than in connection with a stock dividend,
recapitalization or other transaction where an adjustment is permitted or
required under Section 5(d)(i) or Section 5(d)(ii)) or amendment that reduces or
would have the effect of reducing the exercise price of an Option or SAR
previously granted under the Plan or that would be treated, for accounting
purposes, as a “repricing” of such Option or SAR, whether through amendment,
cancellation or replacement grants, or other means (provided that, in such a
case, insiders of the
Company who benefit from such amendment are not eligible to vote their Shares in
respect of the approval);


(iii) an increase in the limits on Awards that may be granted to any Participant
under
Section 5;




--------------------------------------------------------------------------------






(iv) an extension of the term of an outstanding Option or Stock Appreciation
Right beyond the expiration date thereof;


(v) permitting Options granted under the Plan to be Transferrable other than for
normal estate settlement purposes;


(vi) any amendment to the plan amendment provisions set forth in this Section 16
which is not an amendment within the nature of Section 16(a)(i) or Section
16(a)(ii), unless the change results from application of Section 5(d)(i) or
Section 5(d)(ii); and


(vii) change the class of employees or other individuals eligible to participate
in the Plan. Furthermore, except as otherwise permitted under the Plan, no
change to an outstanding Award that will adversely impair the rights of a
Participant may be made without the consent of the Participant except to the
extent that such change is required to comply with applicable law, the rules and
regulations of the Applicable Exchange or accounting or tax rules and
regulations.


SECTION 17. Miscellaneous.


(a) The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payment as to which a Participant has
a fixed and vested interest but which are not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any right that
is greater than those of a general unsecured creditor of the Company.


(b) No employee, Participant or other person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of employees, Participants, or holders or beneficiaries of Awards under the
Plan. The terms and conditions of Awards need not be the same with respect to
each recipient. Any Award granted under the Plan shall be a one-time Award which
does not constitute a promise of future grants. The Company, in its sole
discretion, maintains the right to make available future grants hereunder.


(c) The Company shall have the right to deduct from any payment to be made
pursuant to the Plan, or to otherwise require, prior to the issuance or delivery
of Shares or the payment of any cash hereunder, payment by the Participant of,
any Federal, state or local taxes required by law to be withheld. Upon the
vesting of Restricted Stock (or other Award that is taxable upon vesting), or
upon making an election under Section 83(b) of the Code, a Participant shall pay
all required withholding to the Company. Any required withholding obligation
with regard to any Participant may be satisfied, subject to the consent of the
Committee, by reducing the number of Shares otherwise deliverable or by
delivering Shares already owned. Any fraction of a Share required to satisfy
such tax obligations shall be disregarded and the amount due shall be paid
instead in cash by the Participant.
(d) Without limiting the generality of Section 17(c), subject to the Committee’s
discretion, a Participant may satisfy, in whole or in part, the foregoing
withholding liability by delivery of Shares owned by the Participant (which are
not subject to any pledge or other security interest) having a Fair Market Value
equal to such withholding liability or by having the Company withhold from the
number of Shares otherwise issuable pursuant to the exercise of the Option or
SAR, or the lapse of the restrictions on any other Award (in the case of SARs
and other Awards, if such SARs and other Awards are settled in Shares), a number
of Shares having a Fair Market Value equal to such withholding liability.


(e) If any Participant shall make any disposition of Shares delivered pursuant
to the exercise of an Incentive Stock Option under the circumstances described
in Section 421(b) of the Code (relating to certain disqualifying dispositions)
or any successor provision of the Code, such Participant shall notify the
Company of such disposition within ten days of such disposition.


(f) Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.


(g) The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of, or to continue to provide services to,
the Company or any Subsidiary. Further, the Company or the applicable Subsidiary
may at any time dismiss a Participant, free from any liability, or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement or in any other agreement binding the parties. The receipt of any
Award under the Plan is not intended to confer any rights on the receiving
Participant except as set forth in such Award.




--------------------------------------------------------------------------------






(h) If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction, or as to any person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
person or Award, and the remainder of the Plan and any such Award shall remain
in full force and effect.


(i) Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.


(j) No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.


(k) No Award or other benefit payable under the Plan shall, except as otherwise
specifically provided by law or permitted by the Committee, be Transferable in
any manner, and any attempt to Transfer any such benefit shall be void, and any
such benefit shall not in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of any person who shall be entitled
to such benefit, nor shall it be subject to attachment or legal process for or
against such person.


(l) Unless otherwise determined by the Committee, as long as the Shares are
listed on a national securities exchange including the Applicable Exchange or
system sponsored by a national securities association, the issuance of Shares
pursuant to an Award shall be conditioned upon such shares being listed on such
exchange or system. The Company shall have no obligation to issue such Shares
unless and until such Shares are so listed, and the right to exercise any Option
or other Award with respect to such Shares shall be suspended until such listing
has been effected. If at any time counsel to the Company shall be of the opinion
that any sale or delivery of Shares pursuant to an Option or other Award is or
may in the circumstances be unlawful or result in the imposition of excise taxes
on the Company under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to
maintain any qualification or registration under the Securities Act or
otherwise, with respect to Shares or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of said counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Company. A Participant shall be required to supply the
Company with certificates, representations and information that the Company
requests and otherwise cooperate with the Company in obtaining any listing,
registration, qualification, exemption, consent or approval the Company deems
necessary or appropriate.


(m) No Award granted or paid out under the Plan shall be deemed compensation for
purposes of computing benefits under any retirement plan of the Company or its
Affiliates nor affect any benefit under any other benefit plan now or
subsequently in effect under which the availability or amount of benefits is
related to the level of compensation. The provisions of Awards need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.


(n) All elections and transactions under the Plan by persons subject to Section
16 of the Act involving Shares are intended to comply with any applicable
exemptive condition under Rule 16b-3. The Committee may establish and adopt
written administrative guidelines, designed to facilitate compliance with
Section 16(b) of the Act, as it may deem necessary or proper for the
administration and operation of the Plan and the transaction of business
thereunder.


(o) The Plan and each Award Agreement shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate. Any
benefit payable to or for the benefit of a minor, an incompetent person or other
person incapable of receipt thereof shall be deemed paid when paid to such
person’s guardian or to the party providing or reasonably appearing to provide
for the care of such person, and such payment shall fully discharge the
Committee, the Board, the Company, its Affiliates and their employees, agents
and representatives with respect thereto.


SECTION 18. Effective Date of the Plan. The Plan shall be effective as of the
Effective Date, which is the date of adoption by the Board, subject to the
approval of the Plan by the stockholders of the Company.


SECTION 19. Term of the Plan. No Award shall be granted under the Plan after ten
years from the Effective Date.




--------------------------------------------------------------------------------




However, unless otherwise expressly provided in the Plan or in an applicable
Award Agreement, any Award theretofore granted may extend beyond such date, and
the authority of the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award, or to waive any conditions or rights under any such
Award, and the authority of the Board to amend the Plan, shall extend beyond
such date.


SECTION 20. Section 409A of the Code.


(a) The Plan is intended to comply with the applicable requirements of Section
409A of the Code and shall be limited, construed and interpreted in accordance
with such intent. To the extent that any Award is subject to Section 409A of the
Code, it shall be paid in a manner that will comply with Section 409A of the
Code, including proposed, temporary or final regulations or any other guidance
issued by the Secretary of the Treasury and the Internal Revenue Service with
respect thereto. Notwithstanding anything herein to the contrary, any provision
in the Plan that is inconsistent with Section 409A of the Code shall be deemed
to be amended to comply with Section 409A of the Code and to the extent such
provision cannot be amended to comply therewith, such provision shall be null
and void. The Company shall have no liability to a Participant, or any other
party, if an Award that is intended to be exempt from, or compliant with,
Section 409A of the Code is not so exempt or compliant or for any action taken
by the Committee or the Company and, in the event that any amount or benefit
under the Plan becomes subject to penalties under Section 409A of the Code,
responsibility for payment of such penalties shall rest solely with the affected
Participants and not with the Company. Notwithstanding any contrary provision in
the Plan or Award Agreement, any payment(s) of “nonqualified deferred
compensation” (within the meaning of Section 409A of the Code) that are
otherwise required to be made under the Plan to a “specified employee” (as
defined
under Section 409A of the Code) as a result of such employee’s separation from
service (other than a payment that is not subject to Section 409A of the Code)
shall be delayed for the first six (6) months following such separation from
service (or, if earlier, the date of death of the specified employee) and shall
instead be paid (in a manner set forth in the Award Agreement) upon expiration
of such delay period.


(b) Notwithstanding the foregoing, the Company does not make any representation
to any Participant or beneficiary as to the tax consequences of any Awards made
pursuant to this Plan, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Participant or any beneficiary for
any tax, additional tax, interest or penalties that the Participant or any
beneficiary may incur as a result of the grant, vesting, exercise or settlement
of an Award under this Plan.


SECTION 21. Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of laws provisions thereof.














--------------------------------------------------------------------------------




Performance Goals
Exhibit A


Performance goals established for purposes of Awards intended to be
“performance-based compensation” under Section 162(m) of the Code, shall be
based on the attainment of certain target levels of, or a specified increase or
decrease (as applicable) in one or more of the following performance goals,
which may include performance relative to the Company’s peers or those of the
Company’s Affiliates or to the industry or industries in which the Company
and/or its Affiliates operates:


• earnings per share;


• net earnings;


• operating income;


• gross income;


• net income (before or after taxes);


• cash flow (including free cash flow, operating cash flow and cash flow return
on investment);


• gross profit;


• profit before taxes;


• operating profit;


• gross profit return on investment;


• gross margin return on investment;


• gross margin;


• operating margin;


• working capital;


• earnings before interest and taxes;


• earnings before interest, tax, depreciation and amortization (EBITDA);


• adjusted EBITDA;


•
net income before depreciation and amortization, interest expense, net, loss on
early extinguishment of debt, and income tax expense, and excluding the impact
of share-based compensation, other operating income (expense), net, and any
other identified costs associated with nonrecurring projects.



• earnings ratios;


• return on equity;


• return on assets or net assets;


• return on capital;


• return on invested capital;


• net revenues;




--------------------------------------------------------------------------------






• gross revenues;


• revenue growth or product revenue growth;


• annual recurring revenues;


• recurring revenues;


• license revenues;


• sales, net sales, or market share (in the aggregate or by segment);


• reduction in costs;


• total shareholder return;


• economic value added;


• customers or customer growth;


• inventory turnover;


• receivable turnover;


• financial return ratios;


• customer satisfaction surveys;


• productivity;


•
specified objectives with regard to limiting the level of increase in all or a
portion of the Company’s bank debt or that of any of its Affiliates or other
long-term or short-term public or private debt or other similar financial
obligations of the Company or any of its Affiliates, which may be calculated net
of cash balances and/or other offsets and adjustments as may be established by
the Committee in its sole discretion;



• improvement in or attainment of expense levels or working capital levels;


• the fair market value of a Share;


• Share price (including, but not limited to, growth in Share price);


• comparisons with various stock market indices;


• product unit and pricing targets;


• level or amount of acquisitions;


• enterprise value;


• book, economic book or intrinsic book value (including book value per share);


• leverage ratio;


• credit rating;


• implementation or completion of critical projects;






--------------------------------------------------------------------------------




• the growth in the value of an investment in the Share assuming the
reinvestment of dividends;


• reduction in operating and/or other expenses;


• days sales outstanding;


• operational, safety and/or quality metrics measured by the Company or any of
its Affiliates; or


• Product innovation.


With respect to Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, to the extent permitted under
Section 162(m) of the Code, the Committee may, in its sole discretion, also
exclude, or adjust to reflect, the impact of an event or occurrence, or of any
item, reflected in Section 10(b)(iv) of the Plan that the Committee determines
should be appropriately excluded or adjusted.


Performance goals may also be based upon individual participant performance
goals, as determined by the Committee, in its sole discretion. In addition,
Awards that are not intended to qualify as “performance-based compensation”
under Section 162(m) of the Code may be based on the performance goals set forth
herein or on such other performance goals as determined by the Committee in its
sole discretion.


In addition, such performance goals may be based upon the attainment of
specified levels of Company (or subsidiary, other Affiliate, division, other
operational unit, administrative department or product category of the Company
or any of its Affiliates) performance under one or more of the measures
described above relative to the performance of other corporations. With respect
to Awards that are intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, to the extent permitted under Section 162(m) of the
Code, but only to the extent permitted under Section 162(m) of the Code
(including, without limitation, compliance with any requirements for stockholder
approval), the Committee may also designate additional business criteria on
which the performance goals may be based or adjust, modify or amend the
aforementioned business criteria.


